Title: To Thomas Jefferson from James Madison, 8 March 1790
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York, March 8, 1790

The newspapers will have shewn you the late proceedings of the House of Representatives. The present subject of deliberation is the proposed assumption of the State debts. Opinions are nearly balanced on it. My own is no otherwise favorable to the measure than as it may tend to secure a final settlement and payment of balances among the States. An assumption even under such circumstances is liable to powerful objections. In the form proposed that object would be impeded by the measure, because it interests South Carolina and Massachusetts, who are to be chiefly relieved, against such a settlement and payment. The immediate operation of the plan would be peculiarly hard on Virginia. I think, also, that an increase of the federal debt will not only prolong the evil, but be further objectionable as augmenting a trust already sufficiently great for the virtue and number of the federal Legislature.
